Citation Nr: 0633065	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for heart disease as a residual of rheumatic 
fever. 

2.  Entitlement to service connection for aortic valve 
replacement due to aortic stenosis. 

3.  Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946 and from September 1947 to June 1950.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of February 2004, by the New York, New York, Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for a heart condition as 
residuals of rheumatic fever.  A July 2004 rating decision 
confirmed the denial of the veteran's claim.  

On June 13, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claim 
and denied it on the merits in its May 2005 supplemental 
statement of the case (SSOC).  However, the Board must 
initially determine whether new and material evidence has 
been received regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.  

In October 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  By a rating decision in September 1946, the RO denied the 
claim of service connection for a heart condition; the basis 
for the denial of service connection was that a heart 
condition was not found at the time of discharge, and heart 
disease was not shown on current VA examination.  

2.  The evidence associated with the record since the 
September 1946 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.   

3.  Aortic valve disease is attributable to service.  

4.  Coronary artery disease was not manifest during service 
or within one year of separation.  Coronary artery disease is 
not attributable to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1946 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for a heart condition as a residual of 
rheumatic fever is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  


2.  Aortic heart valve replacement, due to severe aortic 
stenosis, was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  

3.  Coronary artery disease was not incurred in, or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110 1112, 1113, 
1137, 5301, 5301A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that the VCAA requires that the VA 
notify the appellant of the evidence and information that is 
necessary to reopen the claim and that VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Furthermore, the Court held 
that the VCAA requires, when notifying the appellant of what 
is "material" evidence in the context of a claim to reopen, 
that the notice letter describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for a 
heart disease as a residual of rheumatic fever.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of June 
2003 the veteran was informed of what evidence was to be 
provided by him, what evidence the VA would attempt to obtain 
on his behalf, what evidence was to be provided by him, the 
evidence necessary to substantiate the claim for service 
connection for heart disease, what is considered new 
evidence, and that for evidence to be considered "material" 
it must relate to an unestablished fact necessary to 
substantiate the claim.  In addition, the veteran was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The VCAA letter predated the rating 
decision.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).  In this case the letter dated in 
June 2003 specifically described the evidence needed to 
establish entitlement and requested that the veteran send the 
RO what it needs in conjunction with providing a description 
of evidence that would be relevant to the veteran's claim.  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records have been 
obtained, the veteran was afforded a VA examination in April 
2004, obtained a medical opinion, and he presented testimony 
at a travel board hearing in June 2006.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  

II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Cardiovascular-renal 
disease shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  

Service connection may be granted for disability that is 
proximately due to or the result of service connected disease 
or injury.  This includes any increase in disability 
(aggravation).  38 C.F.R. § 3.310 (2006).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
petition to reopen the claim for service connection for heart 
disease after August 29, 2001, the Board will apply these 
revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

III.  Factual background.

The veteran served on active duty from August 1943 to 
February 1946 and from September 1947 to June 1950.  The 
service medical records indicate that the veteran was 
diagnosed with nasopharyngitis, catarrhal, acute in November 
1943.  A consultation report, dated in March 1944, noted that 
six days before entry into the hospital the veteran began 
having pain in the knee and left foot; later, he developed 
slight dyspnea and pain over the precordium.  Examination 
revealed a soft systolic murmur at the apex which was not 
transmitted until he was briskly exercised and placed on the 
left side; P2 was accentuated slightly.  Electrocardiogram 
showed minimal abnormalities.  The impression was rheumatic 
fever, involving knees and ankles, bilateral, and let 
shoulder; and valvular heart disease, mitral insufficiency, 
mild, secondary to rheumatic fever; it was determined that 
both were incurred in the line of duty.  The final hospital 
summary, dated in April 1944, reflects diagnoses of 
nasopharyngitis, acute, catarrhal, mild; and arthritis, 
acute, non-supperative, non-venereal, mild ankles, right and 
left, knees, right and left, and right shoulder, secondary to 
first diagnosis.  

The veteran's initial claim for service connection for heart 
disease (VA Form 526) was received in April 1946.  It was 
noted that the veteran was first hospitalized for a heart 
condition in March 1944.  The heart appeared normal on 
percussion.  No thrills were palpable.  Low systolic murmur 
was audible at the upper sternum, not transmitted to the 
right or left.  Pulse was normal.  Exercise tolerance test 
was normal.  All joints were normal with no limitation of 
motion, no swelling, and no crepitus.  Electrocardiogram was 
reported as normal, and murmur was most likely functional.  
The pertinent diagnosis was no evidence of organic heart-
disease.  

By a rating action in September 1946, the RO denied service 
connection for heart condition and rheumatic fever, based on 
a finding that they were not found on physical examination at 
the time of discharge from service.  By letter, dated in 
October 1946, the veteran was notified of the denial of his 
claim, and of his appellate rights.  The veteran did not 
appeal that determination.  

The veteran submitted an application for service connection 
for heart disease (VA Form 21-526) in May 2003.  In a 
statement in support of his claim, received in July 2003, the 
veteran indicated that he began experiencing joint pains 
during training in March 1944.  The veteran indicated that he 
first had mild pain and swelling; however, he subsequently 
developed chest pains.  The veteran noted that his condition 
progressed to the point that he was sent to the base hospital 
and he was diagnosed with "rheumatic fever."  The veteran 
also related that, upon discharge from the hospital, he was 
told that he had a "heart murmur."  The veteran indicated 
that he wanted to reenlist, but he was denied reenlistment as 
a result of his heart problems.  

Received in July 2003 were VA progress notes, dated from 
August 2002 to February 2003, which show that the veteran 
received clinical evaluation for heart disease.  The veteran 
was admitted to a hospital on August 14, 2002 with a 
diagnosis of aortic stenosis and coronary artery disease; he 
underwent aortic valve replacement and coronary artery bypass 
grafting times 4.  

The veteran was afforded a VA examination in April 2004, at 
which time it was noted that the veteran did not have any 
cardiac problems prior to service.  The veteran indicated 
that, while in the military, he was diagnosed with rheumatic 
fever.  It was further noted that, following his discharge in 
1950, the veteran was diagnosed with hypertension and started 
on medications; he subsequently developed coronary artery 
disease in 2002 and severe aortic stenosis.  In August 2002, 
he underwent a valvular aortic stenosis replacement and 
coronary bypass.  

On examination, it was noted that heart size was enlarged by 
percussion and to auscultation.  He had mild systolic blowing 
murmur.  There was no evidence of congestive heart failure.  
The pertinent diagnoses were history of rheumatic fever 
service related; status pos aortic valve replacement due to 
severe aortic stenosis, most likely caused or a result of 
rheumatic heart fever, service related; longstanding 
essential hypertension; coronary artery disease more likely 
than not due to longstanding hypertension; and status post 
four vessel coronary bypass surgery, which is not caused or a 
result of service related rheumatic fever.  

Received in May 2005 was an Internet website article entitled 
"Aortic Valve Disease," dated in April 2005.  This article 
indicated that Aortic Valve Disease entails damage to, and 
dysfunction of, the aortic valve.  The article stated that 
"Aortic valve disease can be congenital, result from 
infection, occur as a result of rheumatic heart disease, 
result from the processes of aging, or be of unknown 
origin."  Also received in May 2005 was an article entitled 
"Acute Rheumatic Fever in Adults."  This article reported 
that "acute rheumatic fever ... in its acute phase or in its 
eventual, chronic manifestation as valvular heart disease was 
once responsible for filling 10 percent of all hospital 
beds."

At his personal hearing in June 2006, the veteran indicated 
that he first developed heart problems in service; he stated 
that he developed problems with joint and chest pains, and he 
was he was eventually diagnosed with rheumatic fever.  The 
veteran indicated that he was denied reenlistment as a result 
of a heart murmur and an enlarged heart, both of which were 
diagnosed in service.  


IV.  Legal Analysis-New and material evidence.

As noted above, service connection for heart disease was 
previously denied in a rating decision in September 1946.  At 
that time, the evidence included the service medical records, 
the veteran's claim, and a post-service VA examination.  In 
September 1946, the RO denied the claim on a finding that a 
heart condition had not been found on the separation 
examination; and, there was no evidence of organic heart 
disease on current VA examination.  The veteran was informed 
of the determination and of the right to appeal; the veteran 
did not appeal that decision within one year of the 
notification therefore, and it became final.  

Since that determination, the veteran has applied to reopen 
his claim.  The evidence received after September 1946 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76.  The Board finds that the newly 
received medical records are both new and material.  
Submitted in support of his claim were VA medical records, 
which show that the veteran has been diagnosed of and 
received treatment for a cardiac disease, diagnosed as aortic 
stenosis and coronary artery disease, facts not previously 
established.  Based upon the reasoning of the prior denial, 
finding that heart disease had not been found on the last 
examination, the evidence of current heart disease is 
relevant and establishes a previously unestablished fact and, 
therefore, new and material.  Accordingly, the veteran's 
claim of entitlement to service connection for heart disease 
as a residual of rheumatic fever is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

A.  S/C for Aortic Valve Replacement due to aortic stenosis.

The veteran contends that his diagnosed acute rheumatic fever 
in service is related to his post-service heart disease.  The 
Board observes that during service the veteran was diagnosed 
with rheumatic fever, involving knees and ankles, bilateral, 
and left shoulder; and valvular heart disease, mitral 
insufficiency, mild, secondary to rheumatic fever.  

Initially, the Board notes that there is competent evidence 
of a current heart disorder, which has been diagnosed as 
aortic heart valve replacement due to severe aortic stenosis.  
Moreover, the medical evidence of records includes an opinion 
from a VA Cardiologist, dated in April 2004, finding that the 
veteran had a history of rheumatic fever that was service 
related, and that the veteran had status post aortic valve 
replacement due to severe aortic stenosis, most likely caused 
or as a result of rheumatic heart fever, service related.  

In light of the foregoing, the Board finds that the opinion 
of the VA examiner supports a finding that the aortic valve 
component of the veteran's heart disease developed as a 
result of rheumatic fever in service.  This is consistent 
with the clinical findings in service of rheumatic fever and 
valvular heart disease.  Although not shown at separation or 
on the first post service examination, the examiners opinion 
that the post service diagnosis of valvular disease was 
related to the inservice impression of valvular disease 
certainly seems supportable.  Accordingly, service connection 
is warranted for aortic valve replacement due to severe 
aortic stenosis.  

B.  S/C for Coronary Artery Disease.

The Board finds that the preponderance of the evidence is 
against service connection for the veteran's current coronary 
artery disease.  There is no medical evidence of treatment or 
diagnosis of a coronary artery disease during active service 
or within one year of separation.  In fact, the earliest 
medical record for treatment of heart disease is in 2002, 
some 50 years following the veteran's discharge from service.    

Moreover, there is no medical opinion that has linked the 
veteran's current coronary artery disease with his active 
military service.  In fact, the only medical opinion to 
discuss his in-service complaints, the opinion rendered by a 
VA examiner in April 2004, found that the current coronary 
artery disease was not related to active service.  The VA 
examiner stated that the veteran's coronary artery disease as 
more likely than not due to longstanding hypertension.  The 
physician also noted that the status post four vessel 
coronary bypass surgery was not caused or a result of the 
service related rheumatic fever.  

In sum, the probative evidence does not establish that the 
veteran's current coronary artery disease was incurred or 
aggravated during his active service, or during any 
applicable presumptive period.  In addition, the evidence 
establishes that there is no relationship to the in-service 
rheumatic fever.  Accordingly, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for coronary artery disease, and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim for service connection for 
heart disease as a residual of rheumatic fever is granted.  

Service connection for aortic valve replacement due to aortic 
stenosis is granted.  

Service connection for coronary artery disease is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


